Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-14 are allowed. The following is the examiner’s statement for allowance. 
Regarding claim 1, the prior art does not disclose or suggest the following:
“…receiving, through a communication circuitry of the wireless power transmitter, a power receiving unit (PRU) static signal including first information related to a maximum output power from each of a plurality PRUs…receiving, through the communication circuitry of the wireless power transmitter, a PRU dynamic signal including second information related to a measured output voltage and a measured output current of a rectifier in each of the plurality of PRUs while outputting the first power for charging the plurality of PRUs… identifying a power ratio of each of the plurality of PRUs based on the first information and the second information, wherein the power ratio is the measured output power relative to the maximum output power of each of the plurality of PRUs… identify a power ratio of each of the plurality of PRUs based on the first information and the second information, wherein the power ratio is the measured output power relative to the maximum output power of each of the plurality of PRUs; select a PRU from among the plurality of PRUs based on the identified power ratio; output a second power for charging the plurality of PRUs based on a power setting value of the selected PRU through the power transmitter.” in combination with the remaining limitations of independent claim 1. Dependent claims 2-7 are also allowed.
Regarding claim 8, the prior art does not disclose or suggest the following:
“…receive a power receiving unit (PRU) static signal including first information related to a maximum output power from each of a plurality of PRUs… receive a PRU dynamic signal including second information related to a measured output voltage and a measured output current of a rectifier in each of the plurality of PRUs through the communication circuitry while outputting the first power for charging the plurality of PRUs… identify a power ratio of each of the plurality of PRUs based on the first information and the second information, wherein the power ratio is the measured output power relative to the maximum output power of each of the plurality of PRUs; select a PRU from among the plurality of PRUs based on the identified power ratio; output a second power for charging the plurality of PRUs based on a power setting value of the selected PRU through the power transmitter.” in combination with the remaining limitations of independent claim 8.  Dependent claims 9-14 are also allowed.
	The examiner found BYUN et al. (US 2014/0015330 A1, hereinafter BYUN) and JUNG et al. (US 2018/0138758 A1, hereinafter JUNG) to be the closest prior art of record.
BYUN discloses methods and apparatus are provided for controlling power transmission. A minimum voltage and a maximum voltage receivable at the at least one power receiver, a reference voltage used to divide a range between the minimum voltage and the maximum voltage, and a demanded voltage required by the at least one power receiver, are received from at least one power receiver. A report about a power reception condition is received from the at least one power receiver. The report includes a measured voltage at the at least one power receiver during power transmission from the power transmitter. It is determined whether the measured voltage is between the minimum voltage and the reference voltage. Power is adjusted and supplied when the measured voltage is not between the minimum voltage and the reference voltage. JUNG discloses a method and an apparatus for controlling power in a wireless power transfer system are disclosed. A method for controlling power of a main device in a wireless power transfer system comprises the steps of: receiving information necessary for power control from a plurality of peripheral devices; identifying the actual power consumption state of the plurality of peripheral devices on the basis of the information necessary for power control, and determining a reference peripheral device on the basis of the actual power consumption state; and determining output power in consideration of the reference peripheral device.. However, neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED H OMAR/
Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859